NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Election/Restrictions
Claims 1-2, 4-6, 8-14, 16, 24 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with attorney Cameron Kerrigan on 1/29/2021.
The application has been amended as follows: 
In the claims:
Claim 1, line 7, delete “an hydrothermal” and replace it with -- a hydrothermal --.
Claim 1, line 9, delete “2.4.” and replace it with -- 2.4 --.

Reasons for Allowance
Claims 1-2, 4-6, 8-14, and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest the cumulative limitations of claim 1; in particular, the prior art do not disclose or suggest a process for the manufacturing of a slurry containing nucleating agents which comprises reacting at least one source of a Ca containing compound with at least one source of a Si containing compound, in an aqueous media and in the presence of a doping agent selected from the group consisting of a compound containing P, a compound containing B, and mixtures thereof; wherein (i) the reaction is a hydrothermal reaction carried out at a temperature from 140 to 250°C and endogenous pressure; (ii) the total molar ratio of Ca to Si is from 1.8 to 2.4, and (iii) the total molar ratio of doping agent to Si is from 0.01 to 2; provided that: (a) when the sole 
Applicant’s amendment to claim 1 has overcome the previous rejection especially Gong et al. as the primary reference. Further search did not result in any new reference anticipating or rendering claim 1 obvious. 
It should be noted that the previous rejection, Non-Final rejection mailed on 08/13/2020 contained an inadvertent mistake in which in, at least, pages 5, 10, and 12, the molar ratio of Ca/Si was typed as 0.1816; whereas it should have been typed as 1.816. This can be confirmed by the detailed information provided on the method of calculation, especially, by dividing 0.605, i.e. the total mole for Ca, over 0.333, i.e. the mole of Si. Thus, the previous Office Action is taken to read on the claimed “total molar ratio of Ca to Si” of from “1.8 to 2.4”.
The article of “A novel synthesis of phosphorus-substituted tobermite with calcium silicate hydrate” as submitted in the IDS filed on 03/14/2018, disclose synthesizing phosphorus-substituted tobermite using hydrothermal reaction with CSH as a starting material (page 664, right column). The article, also, discloses preparing phosphorous-doped calcium silicate hydrate by mixing CaCl2 solution and Na2Si3O7 and NH4H2PO4 (page 665, left column). The article discloses a molar ratio of P/(P+Si) of 0.05 to 0.2 and a molar ratio of Ca/(P+Si) of 0.83 (page 665, left column); however, the article is silent as to the molar ratio of Ca/Si as well as the molar ratio of the doping agent to Si, wherein the doping agent being P or B. It is not possible to obtain the molar 
U.S. Patent Application Publication No. 2015/0197448 to Nicoleau et al. disclose a process for preparation of a hardening accelerator composition by a reaction of a water-soluble calcium compound with a water-soluble silicate compound in an aqueous solution in the presence of apatite (i.e. a compound of P) (Abstract). Nicoleau et al. disclose a molar ratio of Ca/Si of 0.6 to 2 ([0078]). However, the reference does not disclose a molar ratio of P/Si. Additionally, the reference is silent as to a “hydrothermal” reaction at a temperature of “140 to 250°C”.
U.S. Patent No. 6,726,807 to Mathur disclose a hydrothermal preparation of calcium silicate hydrates (i.e. CSH) (see Abstract) using a source of calcium such as CaCO3, CaCl2, and hydrated lime (column 5, lines 53-55) and a source of silicon such as quartz, water glass, clay, pure silica, natural silica (sand), diatomaceous earth, fluxed calcined diatomaceous earth, or a combination thereof (column 6, lines 14-20). The reference discloses that an autoclave is used to achieve a hydrothermal reaction (column 6, lines 40-42); thus, this would render an endogenous pressure obvious especially due to the fact that this pressure has been defined in the original disclosure of the present Application under examination as “self-generated during the treatment at the selected temperature”. Additionally, the reference discloses a temperature values which would have either overlapping or fall within the claimed range (see column 5, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PEGAH PARVINI/Primary Examiner, Art Unit 1731